DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Status of Claims
Claims 1-7, 9-11, 21-25, 27, and 28 are pending and examined herein per Applicant’s 10/07/2021 amendments.  Claims 1, 10, 21, 27, and 28 are amended.  Claims are canceled.  Claims 8, 12-20, and 26 were previously canceled.  No claims are newly added.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 103 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
Bhalla does not teach or suggest a set of user interfaces as specifically recited in the pending claims. Remarks p. 11.
The Office respectfully disagrees with Applicant’s reading of the previous Office action and it is noted that Bhalla was not used to teach this feature; therefore Applicant’s argument is address below with respect to the prior art of Appleyard.  See OA mailed 07/08/2021 at p. 10-11.
Bhalla seems to be silent regarding anything that might reasonably be considered to suggest the first and second user interfaces having the content as specifically recited in the pending claims. Remarks p. 12.
Respectfully, the Office disagrees with Applicant’s position.  As stated above Bhalla was not used to teach these claim elements in the previous Office action.  Nonetheless it is noted that Bhalla teaches at least the components of a presentation layer (Bhalla [38]) and display (Bhalla [103]).  Finally, Bhalla teaches the “rivers where strict adherence should not be required. The system may present to the user a full analytical review including a number of Submitted process changes, and the user may determine, based on the analysis presented, which changes to implement.” (Bhalla [96]).
The Office maintains these elements and others of Bhalla can be combined with cited in Appleyard to render the claimed invention obvious to one of ordinary skill in the art at the time the invention was made. 
Appleyard seems to be silent regarding anything that might reasonably be considered to suggest the first and second user interfaces having the content 
Appleyard “the chart can be rendered appropriately (e.g., ruleset 356, preferences 360) based on the direct manipulation action. In step 250, if another direct manipulation event associated with the chart is detected, the method can return to step 225, else continue to step 255. In step 255, the method can end” (Appleyard 8:7-13).  Appleyard further teaches “a set of scenarios 100, 140, 180 for providing direct manipulation of an analytics data visualization within an analytics report in accordance with an embodiment of the inventive arrangements . . . Scenario 100, 140, 180 can be associated with an enhanced report 122 which can be an improved analytics report including a layout 111 portion and a data 113 portion.  Layout 111 can permit rendering of data 113 within browser 110 (e.g., Web browser) which can include data 113 represented as enhanced chart 116.  The layout 111 can be manipulated via user input (e.g., drag and drop) without affecting the data 113.  That is, a user can affect visually changes to chart 116 and/or report 122 contents within a browser 110” (Appleyard 4:50-5:2).  Appleyard discloses “action 130 represents an exemplary user action and can include other actions (e.g., direct manipulation 150).  For example, a user can "drill down" on a Chart A (e.g., obtain more information about Element A) by double clicking on Element A. In one instance, a user can perform a layout reflow by moving Chart A and Chart B to different locations within the browser 110” (Appleyard 6:45-51).  Finally see the relevant portions of fig. 1, specifically #180 and #122 where the enhanced report 122 looks different after direct manipulation, e.g. chart A to B.

    PNG
    media_image1.png
    235
    635
    media_image1.png
    Greyscale

The Office finds that Appleyard’s direct manipulation of the reports which renders chart A and chart B is the equivalent of the claimed first and second user interfaces having the content.  
For all the reasons given above the rejection of the previous Office action is maintained as update below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 21-25 and 28   is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2013/0054306 A1) as applied above and in further view of Appleyard et al (US 9,037,964 B2)
Claims 1, 21 and 28
Bhalla teaches a computer-implemented method for implementation by one or more data processors forming part of at least one computing device (Bhalla [71] “method for evaluating a customer's propensity to churn”  [103] “computer system 2700 may include a processor 2702, e.g., a central processing unit”), the method comprising the one or more processors: 
accessing, by a processor of a revenue management system, from electronic records of one or more data sources, usage data quantifying underlying usage of products and/or services by each of one or more customers associated each of a plurality of responsible representatives of a vendor organization, the products and/or services provided by the vendor organization to the one or more customers (Bhalla [37] “analysis system 130 may access the customer interaction database 120 through a network.  The system 130 may complete cross-channel analysis of customer interaction data by analyzing customer interaction data across multiple channels of interaction.  The system 130 may create customer experience blocks 131 from the customer interaction data, and save one or more customer experience blocks 131 to a unified service analytic record” and [45] “may access the customer interaction database to retrieve customer interaction data at block 610, which may include information, such as customer identifier, date and time of an interaction, and unique identifier of the interaction, regarding customer interactions”); 
mapping, by the processor of the revenue management system, the usage data for each of the one or more customers to an indicator comprising one or more predetermined account health metrics representative of account health of an account of each customer of each responsible representative, the one or more predetermined account health metrics relating to a probability of each customer renewing service or maintenance contracts associated with the products and/or services (Bhalla [37] “The system 130 may derive interaction metrics and block metrics from customer interaction attributes and customer experience block attributes, and submit the metrics to a churn prediction model 140.  The churn prediction model 140 may analyze the interaction metrics and block metrics and provide churn analysis results 141” and [43] “prioritizing and ordering hypotheses based on impact to customer base and likelihood to churn”, where likelihood is the equivalent of the claimed probability, also see tables); 
determining, by the processor of the revenue management system, a value judgment for each indicator, the determining comprising comparing a current status of the one or more account health metrics to at least one predetermined value judgment criteria assigned to the indicator (Bhalla [66] “analysis may include comparing the effect of one channel-specific attribute to the effect of another channel-specific attribute and determining which attribute has a greater effect on churn rate.  The system may use a statistical analysis software program to determine the relative effect, or the appropriate weight of each channel-specific attribute” and [77] “comparison, the size of bubbles 1207, 1208, 1209 and 1210 do not consistently increase with the number of channels of interaction.  Thus, in this example, churn rates increase more dramatically with increasing number of contacts than it does with increasing number of channels”); 
providing, by the processor of the revenue management system, a first graphical user interface to a computing system for display on a display device, the first graphical user interface comprising a health indicator chart and a visual depiction of a status of the accounts of the one or more customers associated with one or more selected  responsible representatives, the visual depiction of the status of the accounts based on the determined value judgements (Bhalla [81] “a graph 1500 comparing churn rates of customers who received device education against customers who were not offered education.  The solid bars 1511 and 1512 represent churn rate of customers who were offered device education, and the cross-hatched bars 1521 and 1522 represent churn rate of customers who were not offered device education.”,  [93] “a graph 2200, indicating an improvement in customer retention after implementation of a customer retention initiative” and [103] “computer system 2700 may include a processor 2702, e.g., a central processing unit (CPU), a graphics processing unit (GPU), or both” fig. 11, 15-17, and 22) and providing a listing of the accounts and indicating which of the accounts in the listing of the accounts fall within each of a plurality of groupings, the plurality of groupings comprising a healthy group of the accounts, and a plurality of groups of unhealthy accounts (Bhalla fig. 9a, 9c, [40] “The USAR may be a collection of one or more customer experience blocks.  A customer experience block 131 may include a group of customer interaction data, ordered chronologically.” [45] “system may create customer experience blocks by grouping customer interactions and assigning a customer experience block ID to each group of customer interactions” and [50] “five customer experience blocks and eight interactions.  Each customer experience block may be identified by a unique customer experience block ID 901.  Each customer experience block may include one or more customer interactions, and each interaction may include attributes such as: a Customer Identifier 902 indicating the customer associated with the interaction; a Date Time Stamp 903 indicating when the interaction occurred; a first contact flag 904 indicating whether the interaction was a first contact or a repeat contact; and a resolved contact flag 905 indicating whether the interaction was a resolved contact or an unresolved contact”, where unresolved is the equivalent of the claimed unhealthy accounts, where the resolved contact flag is the equivalent of the claimed indication, where the art teaches customers may be grouped by interactions and unresolved is an interaction type).  
a listing of one or more tasks related to one or more accounts corresponding to the selected part of the health indicator chart, information about each of the one or more accounts corresponding to the selected part of the health indicator chart, contact information for each of the one or more accounts corresponding to the selected part of the health indicator chart, (Bhalla fig. 6 and  9a-9d showing successive charts with listing groups) and a selected play directed to improving the health metric for the one or more accounts corresponding to the selected part of the health metrics for the one or more accounts corresponding to the selected part of the health indicator chart (Bhalla abstract “the system predicts the customer's propensity to churn before the churn occurs and identifies opportunities for retaining customers.  Using the propensity to churn measure, a service provider may monitor an average or total customer churn rate to determine effectiveness of churn reduction initiatives”, [37] “may create customer experience blocks 131 from the customer interaction data, and save one or more customer experience blocks 131 to a unified service analytic record (USAR) 132”, where the disclosed initiative is the equivalent of the claimed play), the selected play comprising a plurality of suggested actions for each of the one or more accounts corresponding to the selected part of the health indicator chart (Bhalla [92] “system may use a USAR to develop a business case for a solution to handle Frequent Callers, improving customer experience and resolution rate for dissatisfied customers.  In analysis, the system may use the USAR to identify customers who called in frequently to a contact center, within a service provider specific criteria of frequency and time.  The USAR may enumerate the impacts to Customer Satisfaction, Minutes into the center, and Customer Retention levels, based on case analysis on the calls generated by frequent callers.  The findings from the analysis may result in a business case for an initiative allowing the service provider to benefit from a substantial savings per annum.  An example of such initiative may be to create a specialized queue to enhance the customer experience for the most painful customers.  Continued benefits in the Run Phase (or continued utilization of the USAR) may include, for example: Resolution Analysis by issue type allowed for detailed targeting and training of the queue on drivers where frontline agents typically struggle; and continued tracking of progress on an initiative, and setting targets in order to reward agent performance”), wherein the selected play is selected from a plurality of plays based on a correlation of completed and declined plays of the plurality of plays and the health metrics for the one or more accounts corresponding to the selected part of the health indicator chart (Bhalla [7] “further stores the customer experience blocks in unified service analytic records and determines correlations between customer churn and customer interaction data”, where churn is the equivalent of the decline and [39] “USAR may enable determination of causal data from business results without multiple iterations of reporting requests, dramatically reducing the time required to research the true "why" of business results.  The USAR may include cost data analysis, which may enable initiative prioritization based on true understanding of overall impact and costs (e.g. cost to serve, churn, etc.).”)
grouping, by the processor, the selected play and one or more additional plays of the plurality of plays into a success plan for the one or more accounts corresponding to the selected part of the health indicator chart (Bhalla [90] “Event-Based Tracking & Analysis in the USAR may enable a user to plan for several events occurring in the business and their effects on the Client's Customer Care Operation”, [44] “the system groups actionable insights into opportunity “buckets””, [45] “system may create customer experience blocks by grouping customer interactions and assigning a customer experience block ID to each group of customer interactions.”)             
Bhalla does not expressly teach the claimed limitations that are taught in the analogous art of manipulation of an analytics data visualization within an analytics report by Appleyard 
receiving, by the processor of the revenue management system, a selection of a part of the health indicator chart through the first graphical user interface (Appleyard 7:39-46 “a user can utilize a keyboard to select one or more enhanced charts to be manipulated. In step 215, if the selected chart is mutable, the method can continue to step 220, else continue to step 225. In step 220, a direct manipulation notification associated with the chart can be optionally presented. For example, the notification can include highlighting the border of the chart to indicate adjustment is permitted.” and fig. 1 #130); and
in response to the received selection, providing, by the processor of the revenue management system, a second graphical user interface to the computing system for display on the display device, the second graphical interface comprising a drill down display providing (Appleyard 7:60-65 “direct manipulation ruleset can permit the association of touchscreen gestures to trigger a direct manipulation action. That is, the disclosure can permit complex behaviors to be associated with a direct manipulation action. Rulesets can be heuristically determined based on historic actions, group settings” and 8:7-13 “the chart can be rendered appropriately (e.g., ruleset 356, preferences 360) based on the direct manipulation action. In step 250, if another direct manipulation event associated with the chart is detected, the method can return to step 225, else continue to step 255. In step 255, the method can end” and fig. 1 #180). 
Bhalla the receiving, by the processor of the revenue management system, a selection of a part of the health indicator chart through the first graphical user interface; and in response to the received selection, providing, by the processor of the revenue management system, a second graphical user interface to the computing system for display on the display device, the second graphical interface comprising a drill down display providing as taught by Appleyard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to independent system claim 21 (Bhalla fig. 1-2 and 27) and medium claim 28 (Bhalla [104] “a computer-readable medium 2722 in which one or more sets of instructions”) that recited substantially similar limitations to the method claim rejected above are also rejected for the same reasoning given above.
Claim 21 recites the additional taught limitations of a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor (Bhalla [104] “main memory 2704 and the processor 2702 also may include computer-readable media” and fig. 1-2 and 27).
Claims 2 and 22
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, wherein the usage data includes at least one of data relating to customer experience with the product, and recurring revenue management data (Bhalla [42] and [91], where claim is made in the alternative thus only one element need to found in the art).  
With respect to system claim 22 that recited substantially similar limitations to the method claim rejected above are also rejected for the same reasoning given above.
Claims 3 and 23
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, wherein the visual depiction further comprises a numerical value of the indicator, the numerical value being directly provided by an analytics engine based on customer service management data from a customer service management database and/or calculated based on one or more values provided by the analytics engine (Bhalla [55-56] and [76-79], where claim is made in the alternative thus only one element need to found in the art).  
With respect to system claim 23 that recited substantially similar limitations to the method claim rejected above are also rejected for the same reasoning given above.
Claims 4 and 24
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, further comprising receiving configuration inputs from the administrator, the configuration inputs causing configuration of an account plan management screen displayed in a third graphical user interface, the account plan management screen comprising the visual depiction (Bhalla [39], [42-44], and [90-93] where initiatives are the equivalent of the claimed account plan management).  
With respect to system claim 24 that recited substantially similar limitations to the method claim rejected above are also rejected for the same reasoning given above.
Claims 5 and 25
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, wherein the one or more account health metrics are based on historical use data from other customers and are selected based on other customers having one or more characteristics similar to the one or more customers (Bhalla [47], [53] and [71]).  
With respect to system claim 25 that recited substantially similar limitations to the method claim rejected above are also rejected for the same reasoning given above.
Claim 6 
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, wherein the visual depiction comprises an account health chart providing a snapshot view of the status of the one or more account health metrics (Bhalla [68-70]).  
Claim 9
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, wherein the plurality of groups of accounts comprise a low adoption group and a pending churn group (Bhalla [63-64]).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2013/0054306 A1) and Appleyard et al (US 9,037,964 B2) as applied above and in further view of Milman (US 8,832,424 B1).
Claim 7
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 1, Bhalla does not expressly teach wherein the visual depiction 
Milman in the analogous art of managing sales, service and repair operations teaches the claimed limitation of wherein the visual depiction comprises an action section comprising icons relating to key information associated with the accounts (Milman 16:2-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bhalla the visual depiction comprises an action section comprising icons relating to key information associated with the accounts as taught by Milman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 10, 11, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla et al (US 2013/0054306 A1) and  Appleyard et al (US 9,037,964 B2) as applied above and in further view of Bondesen et al (US 2013/0335419 A1).
Claim 10
Bhalla and Appleyard teach teaches all the limitations of the computer-implemented method as in claim 4, and the one or more additional plays of the success plan for the one or more accounts corresponding to the selected part of the health indicator chart (Bhalla [76]) Bhalla does not expressly teach wherein the third graphical user interface further comprises an account timeline, the account timeline including 
Bondesen in the analogous art of consumer history graphics teaches the claimed limitations of wherein the graphical user interface further comprises an account timeline, the account timeline including timeline elements associated with significant events associated with at least one of the accounts (Bondesen [109]) corresponding to the selected part of the health indicator chart and wherein the account timeline is dynamically updated based on completion of the suggested actions in the selected play (Bondesen [48] and [63]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bhalla the graphical user interface further comprises an account timeline, the account timeline including timeline elements associated with significant events associated with at least one of the accounts corresponding to the selected part of the health indicator chart and wherein the account timeline is dynamically updated based on completion of the suggested actions in the selected play as taught by Bondesen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11
Bhalla and Appleyard teach all the limitations of the computer-implemented method as in claim 10, Bhalla does not expressly teach, but Bondesen in the Bondesen  fig. 7-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bhalla the account timeline includes a visual display of phases of an account lifecycle as taught by Bondesen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 27 
Bhalla and Appleyard teach all the limitations of the system of claim 21, Bhalla does not expressly teach, but Bondesen in the analogous art of consumer history graphics teaches wherein the graphical user interface further comprises an account timeline, the account timeline including timeline elements associated with significant events associated with at least one of the accounts and wherein the account timeline includes a visual display of phases of an account lifecycle (Bondesen [109], [113], and fig. 7-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Bhalla the graphical user interface further comprises an account timeline, the account timeline including timeline elements associated with significant events associated with at least one of the accounts and wherein the account timeline includes a visual display of phases of an account lifecycle as taught by Bondesen since the claimed invention is merely a combination of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Misra et al (US 8,825,513) teaches a receiving, by a computer processor and from a first user, a first request to cancel a first subscription to an online service, calculating, by the computer processor in response to the first request: a first retention value score of the first user based on a first usage profile of the first user interacting with the online service, and a first retention value threshold based on a first availability measure of support agents for the online service, and sending, by the computer processor and in response to the first retention value score exceeding the first retention value threshold, a message to the first user to contact at least one of the support agents to discuss cancelling the first subscription.
Sharma (US 2009/0307074) teaches display areas 520 and 530 respectively depict the personal details of the customer and the retention actions to be performed for the customer. Tables 550, 570, 580, and 590 respectively depict the details of the desirable promotions, the recent calls, the availed products/services, and the service requests related to the customer.
Maga et al (US 2007/0185867) teaches business intelligence consumers to analyze their customer base, identifying customer behavior patterns and tracking trends that impact customer churn. Such analysis can be beneficial in understanding the causes of churn and identifying early warning signs that may indicate when a customer is contemplating or has decided to drop a particular service plan. Knowing the causes of customer churn, a business may take steps to improve products and services to reduce churn in the future. Furthermore, identifying potential churners early allows a business to take proactive steps to retain customers who may otherwise be lost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623